DETAILED ACTION
Status of Claims: Claims 1, 4-13, and 16-24 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 10-13, 16, 17, and 22-24 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Legg et al. (US 20120088507 A1).
Regarding claims 1 and 13, Legg et al. disclose a handover method/network device, comprising: receiving, by a network device, a measurement signal transmitted by a terminal device (fig. 1 step 2 and paragraph [0114]; source eNB receives measurement report (via signaling)), the measurement signal being used for the network device to determine a link quality of the terminal device (paragraph [0114]; the source eNB measures the uplink link quality of the UE based on the transmitted measure report); wherein the method further comprises: obtaining, by the network device, information relevant to the measurement signal, wherein the information relevant to the measurement signal is used for indicating information of parameters corresponding to the measurement signal (paragraph [0114]; the source eNB examines UE power headroom associated with the transmitted measurement report) (fig. 1, HO decision is performed based on the evaluation of measurement); wherein determining, by the network device, whether a handover is needed for the terminal device according to the measurement signal, comprises: determining, by the network device, whether the handover is needed for the terminal device according to the measurement signal and the information relevant to the measurement signal (paragraphs [0147] [0147; source eNB, following measurement capture, performs analysis of handover and identifies correction actions. Evaluating measurements may be performed in first eNB, second eNB, and management entity); wherein obtaining, by the network device, information relevant to the measurement signal, comprises: receiving, by the network device, the information relevant to the measurement signal transmitted by the terminal device (claims 6-7; measurements of uplink link quality may include UE power headroom. The gathering of measurements may be performed at the first eNB, the second eNB, management entity or the terminal).
Regarding claims 4, 5, 16, and 17, Legg et al. further suggest wherein the information relevant to the measurement signal comprises transmitting power information which is used for determining, by the network device, transmitting power of the measurement signal according to the transmitting power information; 39LD1809739CN08-USwherein obtaining, by the network device, information relevant to the measurement signal, comprises: obtaining, by the network device, the transmitting power information; wherein the transmitting power information comprises one of the following: an absolute value of the transmitting power of the measurement signal; an offset of the transmitting power of the measurement signal with respect to an initial transmitting power, wherein (paragraph [0114]; the source eNB examines UE power headroom associated with the transmitted measurement report).  
Regarding claims 10 and 22, Legg et al. further suggest wherein determining, by the network device, whether the handover is needed for the terminal device according to the measurement signal and the information relevant to the measurement signal, comprises one of the following: determining, by the network device, signal quality of an uplink signal according to the measurement signal and the information relevant to the measurement signal; determining, by the network device, whether the handover is needed for the terminal device according to the signal quality; and determining, by the network device, whether the handover is needed for the terminal device according to the signal quality and performance of a downlink channel (fig. 1, HO decision is performed based on the evaluation of measurement) (claims 6-7; measurements of uplink link quality may include UE power headroom).  
Regarding claims 11 and 23, Legg et al. further suggest wherein before receiving, by the network device, the measurement signal transmitted by the terminal device, the method further comprises: transmitting, by the network device, to the terminal device at least one of an initial transmitting power, an index value of a transmitting power, a correspondence between a measurement signal or a measurement signal mode and a transmitting power or a transmitting power level of the measurement signal, and a correspondence between transmitting power information and a reserved information bit of uplink information (paragraph [0115]; measurements on uplink transmission is to capture uplink radio conditions to determine maximum power the UE makes the transmission).  
Regarding claims 12 and 24, Legg et al. further suggest transmitting, by the network device, control information to the terminal device, wherein the control information is used for indicating whether the terminal device transmits the measurement signal and/or the information relevant to the measurement signal to the network device (fig. 11b; measurement control is transmitted to the UE to configure the UE).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6, 8, 9, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legg et al. (US 20120088507 A1) in view of Sandhu et al. (US 20160150445 A1).
Regarding claims 6 and 18, Legg et al. disclose all the subject matter of the claimed invention as recite in claim 4 above without explicitly suggest wherein obtaining, by the network device, the transmitting power information, comprises: receiving, by the network device, uplink information which is transmitted by the terminal device via an uplink control channel (PUCCH), wherein the uplink information carries the transmitting power information; wherein a reserved information bit of the uplink information is used for indicating the transmitting power information or an index is used for indicating the transmitting power information. However, Sandhu et al. from the same or similar field of endeavor suggest wherein obtaining, by the network device, the transmitting power information, comprises: receiving, by the network device, uplink information which is transmitted by the terminal device via an uplink control channel (PUCCH), wherein the uplink information carries the transmitting power information; wherein a reserved information bit of the uplink information is used for indicating the transmitting power information or an index is used for indicating the transmitting power information (paragraphs [0053] [0079]; control information may be transmitted by UE via PUCCH. power parameter may be represented by a value (code bit)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Legg et al.’s method/system the step of obtaining, by the network device, the transmitting power information, comprises: 
Regarding claims 8 and 20, Sandhu et al. further suggest wherein obtaining, by the network device, the transmitting power information, comprises: determining, by the network device, the transmitting power information according to a correspondence between the measurement signal or a measurement signal mode and transmitting power of the measurement signal (abstract and paragraphs [0056-0057]; modified power parameter is included in the measurement report transmitted by the UE to base station and is determined using quality parameter and offset to power parameter associated with communication); wherein determining, by the network device, the transmitting power information according to a correspondence between the measurement signal or a measurement signal mode and transmitting power of the measurement signal, comprises: determining, by the network device, the transmitting power information according to a correspondence between the measurement signal or the measurement signal mode and transmitting power level of the measurement signal (paragraph [0114]; power parameter may indicate a power level or dB value for communication with the UE by the base station).  
Regarding claims 9 and 21, Sandhu et al. further suggest wherein determining, by the network device, the transmitting power information according to a correspondence between the measurement signal or a measurement signal mode and transmitting power level of the measurement signal, comprises: determining, by the network device, an antenna port of the measurement signal; determining, by the network device, the transmitting power information according to a correspondence between the antenna port and a transmitting power; or determining, by the network device, time-frequency resources corresponding to the measurement signal; determining, by the network device, the transmitting power information according to a correspondence between the time-frequency resources and a transmitting power; or determining, by the network device, a code word corresponding to the measurement signal;41LD1809739CN08-US determining, by the network device, the transmitting power information according to a correspondence between the code word and a transmitting power (paragraph [0032]; power parameter may be reported using the measurement report for whether to initiate a handover. The power parameter is compared to a handover threshold that is based on power gain (antenna gain)) (paragraph [0066]; the offset (for modified power) is calculated based on antennas).  
Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legg et al. (US 20120088507 A1) in view of Hessler et al. (US 20180035389 A1).
Regarding claims 7 and 19, Legg et al. disclose all the subject matter of the claimed invention as recited in claims 4 and 16 above respectively without explicitly suggest receiving, by the network device, a Media Access Control (MAC) Control (fig. 4 and paragraph [0039]; control signal contains information field indicating used transmit power, e.g. a MAC CE. The control information (RS) is transmitted between nodes). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Legg et al.’s method/system the step of receiving, by the network device, a Media Access Control (MAC) Control Element (CE) which is transmitted by the terminal device, wherein the MAC CE carries the transmitting power information as suggested by Hessler et al. The motivation for doing so would have been to provide power control for path estimation (paragraph [0039] and abstract). 
Response to Remarks/Arguments
Applicant’s remarks/arguments filed on 03/23/2021 with respect to amended claim(s) 1 and 10 have been considered but are moot in view of new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476